Citation Nr: 1329312	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to the service-connected 
cervical spine and left shoulder disabilities. 

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
left knee disability. 

3.  Entitlement to service connection for bilateral foot 
disability, to include as secondary to service-connected 
left knee and thoracolumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1988. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.  By that rating 
action, the RO, in part, denied service connection for 
arthritis of multiple joints.  The Veteran appealed this 
rating action to the Board.  Jurisdiction of the appeal 
currently resides with the Oakland, California RO.

The Veteran presented testimony before a decision review 
officer at the RO in October 2008.  A transcript of the 
hearing is of record.

The issues on appeal were most recently before the Board in 
March 2013.  At that time, the Board, in part, reopened a 
previously denied claim for service connection for arthritis 
of multiple joints, to include, but not limited to, the 
right knee and feet.  The Board remanded the underlying 
service connections claims for the above-cited disabilities 
and the claim for service connection for a right shoulder 
disability to the RO for additional substantive development.  
The requested development has been accomplished and these 
matters have returned to the Board for appellate 
consideration.  

In a May 2013 written argument to VA, the Veteran argued 
that his right shoulder and right knee disabilities are 
secondary to his service-connected left shoulder and left 
knee disabilities, respectively.  He has also maintained 
that his service-connected bilateral foot disability is 
secondary to his service-connected thoracolumbar strain and 
left knee disabilities, respectively.  (See VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
Veteran in May 2013).  Prior to submission of the May 2013 
statement, the Veteran had not expressly raised these 
secondary theories of entitlement.  VA must adjudicate all 
theories of entitlement reasonably raised by the record, 
including a liberal reading of a veteran's statements.  See 
Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  
Moreover, a Veteran's alternative theories of entitlement to 
service connection are encompassed within a single claim.  
Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also 
Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 
F.3d 1346 (Fed. Cir. 2005).  Accordingly, the Veteran's 
secondary theories of entitlement with respect to each of 
the service connection claims on appeal requires complete 
notice and adjudication as a component of the instant 
appeal.

Finally, and with respect to the Veteran's claim for service 
connection for a bilateral foot disability, the Board notes 
that the claim was originally characterized as entitlement 
to service connection for arthritis of the feet.  The 
evidence of record reflects that various clinicians have 
found the Veteran to have had a variety of foot disorders 
throughout the appeal, such as bilateral pes planus, valgus 
deformity of the feet, degenerative arthritis of the left 
foot, and minute plantar calceneal spur, bilaterally.  He 
has also been found to have had gout that affects, in part, 
his feet.   In Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a service connection claim that 
describes only one particular psychiatric disorder should 
not necessarily be limited to that disorder.  Rather, VA 
should consider the claim as one for any psychiatric 
disability that may reasonably be encompassed by evidence of 
record.  Id.  As such, and applying this analysis to the 
Veteran's claim, the Board finds that it is more appropriate 
to consider the Veteran's foot symptoms as a single 
disability.  Thus, the Board has expanded the claim as 
entitlement to service connection for a bilateral foot 
disability, as noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a review of all evidence of record, the Board has 
determined that additional procedural and substantive 
development, as outlined in the directives below, is 
warranted prior to further appellate review of the claims 
for service connection for right shoulder, right knee and 
bilateral foot disabilities, each to include on a secondary 
basis.

Procedural Development

The Veteran has not been provided notice in accordance with 
the Veterans Claims Assistance Act (VCAA) that addresses the 
requirements for a claim for service connection for 
hypertension on a secondary basis in accordance with 38 
C.F.R. § 3.310 (2012) and Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, on remand, the Veteran should be provided 
VCAA notice for the requirements of substantiating his 
claims for service connection for right shoulder, right knee 
and bilateral foot disabilities on a secondary basis. 
Moreover, the RO must adjudicate the Veteran's claims to 
include both alternative theories of entitlement involving 
direct and secondary service connection. 

Substantive Development

(i) Right Shoulder Disability

As noted in the Board's March 2013 remand, an October 2008 
VA examiner noted that the Veteran's complaints of shoulder 
problems were associated with his neck condition.  
Specifically, the Veteran had complained of pain and 
stiffness in the trapezius muscles that travelled down to 
his shoulders, and pain in the neck that radiated 
posteriorly to the arm and elbow, mainly to the right 
shoulder.  (See October 2008 VA examination report). 

In light of the Board's decision to grant service connection 
for a cervical spine disability in its March 2013 decision, 
and the evidence of record, including the Veteran's reports 
of shoulder pain associated with his cervical spine 
disability, and evidence of a current right shoulder 
disability (i.e., minimal degenerative changes of the 
acromioclavicular joint of the right shoulder), the Board 
requested, in part, that the Veteran be afforded a VA 
examination and opinion that addressed, in part, the 
secondary service connection aspect of his right shoulder 
claim.  (See March 2013 Board remand, pages (pgs.) 22, 23 
and 28)).  VA examined the Veteran in April 2013.  Although 
the April 2013 VA examiner provided an opinion as to the 
direct service connection component of the Veteran's claim 
for service connection for a right shoulder disability, he 
did not provide the requested secondary service connection 
opinion.  A remand by the Board confers upon the Veteran, as 
a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The RO has not 
considered the Veteran's claim that his right shoulder 
disability was caused or aggravated by his service-connected 
left shoulder, as recently argued by the Veteran in a May 
2013 written argument.  Thus, on remand, and as specifically 
requested by the Veteran's representative in an August 2013 
written argument to the Board, the Veteran should be 
afforded an additional VA examination with an opinion as to 
whether his service-connected cervical spine and left 
shoulder disabilities caused or permanently worsened beyond 
normal progression (aggravated) his right shoulder 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995); 38 C.F.R. § 3.310 (2012). 

(ii) Right Knee and Bilateral Foot Disabilities

As noted in the Introduction section of this decision, the 
Veteran has recently maintained that his current right knee 
disability (right knee sprain/strain) is secondary to his 
service-connected left knee disability.  He also argued that 
his bilateral foot disability is secondary to his service-
connected thoracolumbar strain and left knee disability.   
The Board also notes that the RO has not considered the 
Veteran's claim for service connection for a right knee 
disability on a secondary basis.  Thus, on remand, and as 
specifically requested by the Veteran's representative in an 
August 2013 written argument to the Board, the Veteran 
should be afforded an additional VA examination and opinion 
as to whether his service-connected right knee and bilateral 
foot disabilities have been caused or permanently worsened 
beyond their normal progression (aggravated) by his service-
connected left knee disability (right knee and bilateral 
foot disabilities) and thoracolumbar strain (bilateral foot 
disability).  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter requesting that 
he provide sufficient information, and 
if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal that 
is not currently of record.  The RO/AMC 
should specify what evidence VA will 
provide and what evidence the Veteran 
is to provide.  Notably, the Veteran 
should be asked to provide the name(s) 
of any VA or non-VA health care 
provider that has treated his right 
shoulder, right knee and feet since 
April 2013. 

If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified, 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2012).  All 
records/responses received should be 
associated with the claims files.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.  Send the Veteran a corrective VCAA 
notice that addresses the requirements 
for a claim of entitlement to right 
shoulder, right knee and bilateral foot 
disabilities on a secondary basis in 
accordance with 38 C.F.R. § 3.310.  
This notice must also inform the 
Veteran of which information and 
evidence, if any, that he is to provide 
to VA and which information and 
evidence, if any, that VA will attempt 
to obtain on his behalf. 

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
files, the RO/AMC should arrange for 
the Veteran to undergo VA examinations 
by appropriate specialists at a VA 
medical facility.  The claims files and 
electronic VA treatment records shall 
be made available to and reviewed by 
the examiners.  The examiners then 
shall obtain from the Veteran a 
description of his relevant history and 
symptomatology, to include information 
about onset, frequency, duration, and 
severity.  All tests, studies, or 
evaluations deemed necessary next shall 
be performed.

The examiners thereafter shall provide 
opinions to the following questions as 
it relates to his or her specific 
disability (i.e., right shoulder, right 
knee and feet): 

(i) Is it as least as likely as not (50 
percent probability or greater) that 
the Veteran's right shoulder disability 
is due to or has been aggravated 
(permanently worsened beyond natural 
progression) by the service-connected 
cervical spine and/or left shoulder 
disabilities?  If aggravation is found, 
the examiner finally shall opine, if 
possible, as to (a) the baseline level 
of right shoulder disability prior to 
the aggravation and (b) the current 
level of right shoulder disability. 

(ii) Is it as least as likely as not 
(50 percent probability or greater) 
that the Veteran's right knee and 
bilateral foot disabilities are due to 
or have been aggravated (permanently 
worsened beyond natural progression) by 
the service-connected left knee 
disability?  With respect to the 
Veteran's bilateral foot disability, is 
it as least as likely as not that it is 
due to or has been aggravated 
(permanently worsened beyond natural 
progression) by the service-connected 
thoracolumbar strain?  

If aggravation of the right knee and/or 
feet is found, the examiner shall 
opine, if possible, as to (a) the 
baseline level of any right knee 
disability and/or bilateral foot 
disability prior to the aggravation and 
(b) the current level of that specific 
disability. 

Each examiner must provide a complete 
explanation (rationale) for his or her 
respective opinion.  If any opinion 
cannot be provided without resort to 
mere speculation, the respective 
examiner shall provide a complete 
explanation for why this is so. In so 
doing, the examiner specifically shall 
indicate whether or not the inability to 
render the opinion is the result of a 
need for additional information or of 
the limits of current medical knowledge 
having been exhausted.

4.  After the above has been completed, 
the RO/AMC should review the claims 
files and ensure that all of the 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examiners' reports. If any VA report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
health care provider for corrective 
action.

5.  Readjudicate the issues of 
entitlement to service connection for a 
right shoulder disorder, to include as 
secondary to the service-connected 
cervical spine and left shoulder 
disabilities; entitlement to service 
connection for a right knee disability, 
to include as secondary to the service-
connected left knee disability; and, 
entitlement to service connection for 
bilateral foot disability, to include as 
secondary to service-connected left knee 
and thoracolumbar spine disabilities.  
If any of these benefits sought is not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case 
(SSOC) that addresses all evidence 
received since issuance of the May 2013 
SSOC and afforded the requisite time 
period to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


